Order, Supreme Court, New York County (Marcy Friedman, J.), entered on or about March 16, 2004, which granted defendants’ motion pursuant to CPLR 3211 (a) (5) to dismiss the complaint, unanimously affirmed, without costs.
Since the conduct, based on allegations of damage resulting from physical therapy, “constitutes medical treatment or bears a substantial relationship to the rendition of medical treatment” (Bleiler v Bodnar, 65 NY2d 65, 72 [1985]), these allegations sounded in malpractice, and the action was untimely commenced (CPLR 214-a). The malpractice statute of limitations applies to the use of electrical stimulation employed here by the therapist, since the use of that instrumentality constituted an integral part of the rendering of professional medical treatment (see Scott v Uljanov, 74 NY2d 673 [1989]).
We have considered plaintiffs remaining arguments and find them without merit. Concur—Tom, J.P., Mazzarelli, Friedman, Gonzalez and Catterson, JJ.